
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 418
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Boustany (for
			 himself, Mr. Yarmuth,
			 Mr. Rogers of Kentucky,
			 Mr. Alexander,
			 Mr. Fleming,
			 Mr. Cao, Mr. Jones, Mr.
			 Cassidy, Mr. Davis of
			 Kentucky, Mr. Whitfield,
			 Mr. Boswell,
			 Mr. Chandler,
			 Mr. Guthrie,
			 Mr. Scalise,
			 Mr. Westmoreland,
			 Mr. Sullivan,
			 Mr. Ross, and
			 Mr. Walz) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating Jockey Calvin Borel for his
		  victory at the 135th Kentucky Derby.
	
	
		Whereas Calvin Borel, born and raised in Louisiana, began
			 riding match horse races at the age of 8 at Evangeline Downs in Carencro,
			 Louisiana;
		Whereas Mr. Borel began his professional career as a
			 jockey at the age of 16;
		Whereas Mr. Borel is known for his hard work and
			 dedication, after his start cleaning stalls and working horses for his brother,
			 he is now a world class jockey;
		Whereas Mr. Borel had raced in five prior Kentucky Derbies
			 including a first place finish in the 133rd Derby;
		Whereas, on May 2, 2009, Mr. Borel competed with Mine That
			 Bird after 1,700 miles and over 21 hours of transportation from New Mexico,
			 against several horses with stronger reputations;
		Whereas Mr. Borel a day before the Kentucky Derby, made a
			 record at the Kentucky Oaks with Rachel Alexandra finishing in first place by
			 201/4 lengths; and
		Whereas Mr. Borel and Mine That Bird completed the race by
			 63/4-length and placed first making it the second biggest
			 upset in Derby history with the widest margin of victory since 1946: Now,
			 therefore, be it
		
	
		That the House of Representatives commends
			 Calvin Borel for his victory at the 135th Kentucky Derby.
		
